ICJ_010_StatusSouthWestAfrica_UNGA_NA_1950-07-11_ADV_01_NA_01_EN.txt. 146

SEPARATE OPINION BY SIR ARNOLD McNAIR

I concur in the Replies given by the majority of the Court to
the General Question and to Questions (8) and (c). As to Question (a},
I regret that I differ as to the obligation to make reports and
as to the transfer of the administrative supervision of the Council
of the League of Nations (including its Rules of Procedure in
respect of Petitions) to the United Nations. As my approach to
the main problems differs somewhat from that of the majority,
I shall give my own reasons for answering each question, except
in regard to Question (0).

General Question, and Question (a)

The crucial problems raised by Question (a) submitted to the
Court are: What is the effect of the dissolution of the League
of Nations in April, 1946, upon the Mandate for South-West
Africa, and which, if any, of the obligations arising from it are
still binding upon the Union of South Africa (which I shall also
refer to as ‘the Union”).

The solution submitted by Counsel for the Union Government
for the first of these problems can be stated very simply: the
Mandate is based on the analogy of the contract of mandate in
private law, the League being the Mandator and the Union the
Mandatory ; the relationship cannot subsist without a Mandator
at one end and a Mandatory at the other ; “‘as between the League
and the Union Government, the Mandate therefore came to an
end, and that means that, as from the dissolution of the League,
there has been no Mandate’; “‘the Mandates lapsed and the
Covenant itself ceased to be a legally valid document” ; and
“the dissolution of the League had the effect of extinguishing
all international legal rights and obligations under the Mandates
System”. This conclusion left it to be inferred that the Union
Government would thereupon be free to regulate the future
status of South-West Africa as a domestic matter.

Fer three separate reasons I have formed the opinion that a
Mandate is a more durable and a more complex institution than
this solution suggests, and | cannot accept it. My reasons rest on:

22
SEPARATE OPINION BY SIR ARNOLD MCNAIR 147

1. The legal nature of the Mandates System.

2. The objective character of Article 22 of the Covenant of
the League of Nations.

3. The terms of the Mandate for South-West Africa and their

legal nature.
+

1. The legal nature of the Mandates System. The principal
documents responsible for the creation of the Mandates System
are Article 22 of the Covenant of the League of Nations and
the several Mandates confirmed in pursuance of it by the Council
of the League. The main rule of policy proclaimed by Article 22
of the Covenant is that to certain territories ‘which are inhabited
by peoples not vet able to stand by themselves under the strenuous
conditions of the modern world, there should be applied the
principle that the well-being and development of such peoples
form a sacred trust of civilization and that securities for the
performance of this trust should be embodied in this Covenant”’.
This policy was applied to certain colonies and territories, including
South-West Africa, “which, as a consequence of the [then] late
war have ceased to be under the sovereignty of the States which
formerly governed them’’. The earliest document (or at any rate
one of the earliest documents) to contain an exposition of this
new policy is the Memorandum by General Smuts, called “The
League of Nations: A Practical Suggestion’’, which will be found
in Volume II, pages 23-60, of Hunter Miller’s book, ‘The Drafting
of the Covenant’. This Memorandum, so far as the Mandates
System is concerned, deals with policy and principles rather
than with legal machinery. Its author held the view that the
“authority, control or administration’”’ of these dependent terri-
tories should be vested in the League, but that, as ‘‘joint inter-
national administration in so far as it has been applied to territories
or peoples, has been found wanting wherever it has been tried”,
it would be preferable that the League, instead of exercising
these powers itself, should delegate them to a ‘“‘mandatary State”.
Beyond that the Memorandum does not discuss the legal naturé
of the relations between the League and the Mandatory. From
page 508 of Volume I of the same book, it seems probable that,
in the course of the preparatory work for the treaties.of peace,
the critical resolution regarding the Mandates System was presented
and adopted in English; in the French text there appear the
words “mandat”, ‘“‘mandataire’’ and “‘tutelle’’.

23
SEPARATE OPINION BY SIR ARNOLD MCNAIR 148

What is the duty of an international tribunal when confronted
with a new legal institution the object and terminology of which
are reminiscent of the rules and institutions of private law? To
what extent is it useful or necessary to examine what may at
first sight appear to be relevant analogies in private law systems
and draw help and inspiration from them? International law
has recruited and continues to. recruit many of its rules and
institutions from private systems of law. Article 38 (1) (c) of
the Statute of the Court bears witness that this process is still
active, and it will be noted that this article authorizes the Court
to “apply .... (c) the general principles of law recognized by civilized
nations’. The way in which international law borrows from this
source is not by means of importing private law institutions
“lock, stock and barrel’, ready-made and fully equipped with
a set of rules. It would be difficult to reconcile such a process
with the application of ‘‘the general principles of law’. In my
opinion, the true view of the duty of international tribunals in
this matter is to regard any features or terminology which are
reminiscent of the rules and institutions of private law as an
indication of policy and principles rather than as directly importing
these rules and institutions. I quote a sentence from a judgment
by Chief Justice Innes in the decision of the Supreme Court of
South Africa in Rex v. Christian, South African Law Reports
[1924], Appellate Division, IoI, 112:

“Article 22 [of the Covenant] describes the administration of
the territories and peoples with which it deals as a tutelage to be
exercised by the governing Power as mandatory on behalf of the
League. Those terms were probably employed, not in their strict
legal sense, but as indicating the policy which the governing autho-
rity should pursue. The relationship between the League and the
mandatory could not with any legal accuracy be described as that
of principal and agent.”

Let us then seek to discover the underlying policy and principles
of Article 22 and of the Mandates. No technical significance can
be attached to the words “sacred trust of civilization’, but they
are an apt description of the policy of the authors of the Mandates
System, and the words “sacred trust” were not used here for the
first time in relation to dependent peoples (see Duncan Hall,
Mandates, Dependencies and Trusteeships, pp. 97-100). Any English
lawyer who was instructed to prepare the legal instruments required
to give effect to the policy of Article 22 would inevitably be reminded
of, and influenced by, the trust of English and American law,
though he would soon realize the need of much adaptation for
the purposes of the new international institution. Professor Brierlv’s
opinion, stated in the British Year Book of International Law,
1929, pages 217-219, that the governing principle of the Mandates

24
SEPARATE OPINION BY SIR ARNOLD MCNAIR 149

System is to be found in the trust, and his quotation from an article
by M. Lepaulle, are here very much in-point, and it is worth noting
that the historical basis of the legal enforcement of the English
trust is that it was something which was binding upon the con-
science of the trustee; that is why it was legally enforced. It also
seems probable that the conception of the Mandates System owes
something to the French éuéelle..

Nearly every legal system possesses some institution whereby
the property (and sometimes the persons) of those who are not
sui Juris, such as a minor or a lunatic, can be entrusted to some
responsible person as a trustee or tuteur or curateur. The Anglo-
American trust serves this purpose, and another purpose even more
closely akin to the Mandates System, namely, the vesting of
property in trustees, and its management by them in order that
the public or some class of the public may derive benefit or that
some public purpose may be served. The trust has frequently been
used to protect the weak and the dependent, in cases where there
is ‘great might on the one side and unmight on the other”, and the
English courts have for many centuries pursued a vigorous policy
in the administration and enforcement of trusts.

There are three general principles which are common to all
these institutions :

(a) that the control of the trustee, fuieur or curateur over the
property is limited in one way or another ; he is not in the position
of the normal complete owner, who can do what he likes with his
own, because he is precluded from administering the property for
his own personal benefit ;

(b) that the trustee, éufeur or curateur is under some kind of
legal obligation, based on confidence and conscience, to carry out
the trust or mission confided to him for the benefit of some other
person or for some public purpose ;

(c) that any attempt by one of these persons to absorb the
property entrusted to him into his own patrimony would be illegal
and would be prevented by the law.

These are some of the general principles of private law which
throw light upon this new institution, and I am convinced that
in its future development the law governing the trust is a source
from which much can be derived. The importance of the Mandates
System is marked by the fact that, after the experience of a quarter
of a century, the Charter of the United Nations made provision for
an “International Trusteeship System’’, which was described by a

25
SEPARATE OPINION BY SIR ARNOLD MCNAIR 150

Resolution of the Assembly of the League of April 18th, 1946, as
embodying “principles corresponding to those declared in Article 22
of the Covenant of the League”.

Upon sovereignty a very few words will suffice. The Mandates
System (and the “corresponding principles” of the International
Trusteeship System) is a new institution—a new relationship
between territory and its inhabitants on the one hand and the
government which represents them internationally on the other
a new species of international government, which does not fit into
the old conception of sovereignty and which is alien to it. The
doctrine of sovereignty has no application to this new system.
Sovereignty over a Mandated Territory is in abeyance ; if and when
the inhabitants of the Territory obtain recognition as an independent
State, as has already happened in the case of some of the Mandates,
sovereignty will revive and vest in the new State. What matters
in considering this new institution is not where sovereignty lies,
but what are the rights and duties of the Mandatory in regard to
the area of territory being administered by it. The answer to that
question depends on the international agreements creating the
system and the rules of law which they attract. Its essence is that
the Mandatory acquires only a limited title to the territory entrusted
to it, and that the measure of its powers is what is necessary for the
purpose of carrying out the Mandate. “The Mandatory’s rights,
like the trustee’s, have their foundation in his obligations ; they
are ‘tools given to him in order to achieve the work assigned to
him’ ; he has ‘all the tools necessary for such end, but only those’.”
(See Brierly, referred to above.)

 

Some practical confirmation of these suggestions of the relevant
principles can be obtained from judgments delivered by the Courts
of two Mandatories—the Union of South Africa and the Common-
wealth of Australia. (As the Reports of these decisions are not
available everywhere, I must quote extracts from them.) In Rex
v. Christian, already cited, before the Supreme Court of South
Africa, the Honourable J. de Villiers, Judge of Appeal, said:

“Tt is true there is no cession of the territory to the Union Govern-
ment as in the case of other possessions which formerly belonged
to Germany. By Article 257 South-West Africa is said to be trans-
ferred to the Union Government in its capacity as mandatory.
But, as I shall show, by that.is meant that the Union Government
is bound by the terms of the treaty, as well as in honour, scrupu-
lously to carry out the terms of the Mandate. South-West Africa
is transferred to the people of the Union not by way of absolute
property, but in the same way as a trustee is in possession of the
property of the cestui que trust or a guardian of the property of his

26
SEPARATE OPINION BY SIR ARNOLD MCNAIR ISI

ward. The former has the administration and control of the property,
but the property has to be administered exclusively in the interests
of the latter. The legal terms employed in Article 22—trust, tute-
lage, mandate—cannot be taken literally as expressing the definite
conceptions for which. they stand in law. They are to be under-
stood as indicating rather the spirit in which the advanced nation
who is honoured with a mandate should administer the territory
entrusted to its care and discharge its duties to the inhabitants of
the territory, more especially towards the indigenous populations.
In how far the legal principles of these analogous municipal insti-
tutions should be applied in these international relations I shall
not take upon myself to pronounce. But I may be permitted to say

at in my opinion thé use of the term shows that, in so far as
hose legal principles are reasonably applicable to these novel
institutions, they should loyally be applied. No doubt most difficult
questions will arise. In municipal law a principal can, e.g., revoke
his authority at his own mere pleasure. Such is the rule. Could this
be done in the case of South-West Africa where the Union Govern-
ment, if there is a principal at all, must be considered as a joint
principal together with all the other high contracting parties ?”
(P. 121.)

And Sir J. W. Wessels, Judge of Appeal, said :

“This leaves us with the mandatory power. Now although the
term mandatory power seems to imply that the mandatory acts
as the agent of the League of Nations or of the associated powers,
yet in fact that is not so. Neither by the Treaty of Versailles nor
by the mandate of the League of Nations has the Union of South
Africa been appointed as a mere agent. There is no question here
of respondeat. superior..." (P. 136.)

J share this view that the legal character of the Mandates cannot
be explained by reference to the private law contract of mandate
or agency. The words “‘Mandate”’ and “Mandatory” were employed
as non-technical terms to denote that the Mandatory was doing
something ‘‘on behalf of the League’’, and that that is all that can
be extracted from their use. It is primarily from the principles
of the trust that help can be obtained on the side of private law.

In Ffrost v. Stevenson (1937), 58 Commonwealth Law Reports 528,
Annual Digest and Reports of Public International Law Cases,
1935-1937, Case No. 29, the High Court of Australia, on appeal
from the Supreme Court of New South Wales, had to decide, on
a matter of extradition, whether or not “‘the Mandated Territory
of New Guinea falso a.C Mandate] is a place out of His Majesty’s
Dominions in which His Majesty has jurisdiction....’. The High
Court gave an affirmative answer. This decision involved a consider-

27
SEPARATE OPINION BY SIR ARNOLD MCNAIR 152

ation of the nature of a Mandate and the powers of a Mandatory,
and the following extracts from the, judgments of Chief Justice
Latham and Mr. Justice Evatt are of interest. The former said :

“The grant of mandates introduced a new principle into inter-
national law....” (P. 550.)

“The position of a mandatory in relation to a mandated territory
must be regarded as sue generis. The Treaty of Peace, read as a
whole, avoids cession of territory to the mandatory, and, in the
absence of definite evidence to the contrary, it must, I think, be
taken that New Guinea has not become part of the dominions of
the Crown.” (P. 552.)

“The intention of this provision [Article 257 of the Treaty of
Peace] must be taken to have been to provide for the transfer of
the territory to the mandatory, but only in its capacity as a man-
datory. The mandatory, as a kind of international trustee, receives
the territory subject to the provisions of the mandate which limit

' the exercise of the governmental powers of the mandatory. Thus
the article quoted, while recognizing that the territory is actually
to be transferred to the mandatory, emphasizes the conditions and
limitations upon governmental power which constitute the essence
of the mandatory system. Thus the title under which the territory
is to be held as a mandated territory is different from that under
which a territory transferred by simple cession would have been
held. The article shows that the intention was to achieve a transfer
of a territory without making that territory in the ordinary sense
a possession of the mandatory. A territory which is a ‘possession’
can be ceded by a power to another power so that the latter power
will have complete authority in relation to that territory. Such a
cession by a mandatory power would be quite inconsistent with
the whole conception of a mandate. A mandated territory is not a
possession of a power in the ordinary sense.” (Pp. 552, 553.)

Mr. Justice Evatt, after referring to a number of British decisions
on the status of protectorates, said :

“It is quite fallacious to infer from the fact that, in pursuance
of its international duties under the mandate, the Commonwealth
of Australia exercises full and complete jurisdiction over the
territory as though it possessed unlimited sovereignty therein,
either that the territory (a) is a British possession, or (b) is within
the King’s dominions, or (c) has ever been assimilated or incorpo-
rated within the Commonwealth or its territories...” (P. 581.)

“Therefore, it can be stated that, despite certain differences of
opinion as to such questions as sovereignty in relation to the
mandated territories, every recognized authority in international
law accepts the view that the Mandated Territory of New Guinea
is not part of the King’s dominions. Over and over again this fact

28
SEPARATE OPINION BY SIR ARNOLD MCNAIR 153

has been recognized by the leading jurists of Europe including
many who have closely analyzed such matters in relation to the
organization and administration of the League of Nations.” (P. 582.)

He,then adopted Professor Brierly’s view, referred to above,
as to ‘the governing principle of the Mandates System.

Reference should also be made to Mr. Justice Evatt’s judgment
in Jolley v. Mainka (1933), 49 Commonwealth Law Reports 242,
at pages 264-292, Annual Digest, 1933-1934, Case No. 17, relating
to the same Mandated Territory.

*
* %*

2. The objective character of Article 22 of the Covenant of the
League of Nations

From time to time it happens that a group of great Powers,
or a large number of States both great and small, assume a power
to create by a multipartite treaty some new international régime
or status, which soon acquires a degree of acceptance and dur-
ability extending beyond the limits of the actual contracting
parties, and giving it an objective existence. This power is used
when some public interest is involved and its exercise often
occurs in the course of the peace settlement at the end of a great
war. In 1920 the Council of the League had to deal with a dispute
between Finland and Sweden, which, ‘inter alia, involved an
examination of the existing condition of a Convention dated
March 30, 1856, between France and Great Britain on the one
hand and Russia on the other, whereby Russia, in compliance
with the desire of the other two States, declared ‘‘that the Aaland
Islands shall not be fortified, and that no military or naval base
shall be maintained or created there’. (This Convention was
attached to and became an integral part of the General Treaty
of Peace of the same date, made between seven States, which
brought the Crimean War to an end.) Sweden claimed that this
status of demilitarization was still in force in 1920 in spite of
many intervening events, and that she, though not a party to
the Convention or Peace Treaty of 1856, was entitled to the
benefit of it ; her claim was based on the allegation of an inter-
national servitude. As the Permanent Court of . International
Justice had not then come into existence, the Council of the
League set up a Commission of Jurists,- Professor F. Larnaude
(President), Professor A. Struycken and Professor Max Huber,
and referred certain legal questions to them. They received written
statements and heard oral arguments on behalf of Finland and
Sweden. The Jurists rejected the argument based on an alleged
servitude and reported that the provisions of the Convention
and Treaty of 1856 for demilitarization were still in force.

29
SEPARATE OPINION BY SIR ARNOLD MCNAIR 154

“These provisions [they said] were laid down in European
interests. They constituted a special international status, relating
to military considerations, for the Aaland Islands. It follows that
until these provisions are duly replaced by others, every State
interested [including Sweden which was not a party] has the right
to insist upon compliance with them. It also follows that any
State in possession of the Islands must conform to the obligations
binding upon it, arising out of the system of demilitarization
established by these provisions.”

The Report! contains many expressions which illuminate this
conclusion, e.g.,
“The Powers have, on many occasions since 1815, and especially
at the conclusion of peace treaties, tried to create true objective law,
a real political status the effects of which are felt outside the imme-
diate circle of contracting parties’,

and again, ‘the character of a settlement regulating European
interests’, “European law’, and “the objective nature of the
settlement’.

It may seem a far cry from.the Aaland Islands to South-West
Africa, but reference to this case is demanded by the high standing
of the members of the Commission and by the relevance of their
reasoning to the present problems. I may also refer to the statement
by the Permanent Court in the SS. Wimbledon case (Series A.
No. 1, p. 22) that as a result of Article 380 of the Treaty of Ver-
sailles 6f 1919 the Kiel Canal ‘‘has become an international water-

‘way intended to provide under treaty guarantee easier access
to the Baitic for the benefit of all nations of the world’’—which
was referred to as ‘its new régime”.

The Mandates System seems to me to be an a fortiori case.
The occasion was the end of a world war. The parties to the
treaties of peace incorporating the Covenant of the League and
establishing the system numbered thirty. The public interest
extended far beyond Europe. Article 22 proclaimed “the principle
that the well-being and development of such peoples form a
sacred trust of civilization and that securities for the performance
of this trust should be embodied in the Covenant’’. A large part of
the civilized world concurred in opening a new chapter in the life of
between fifteen and twenty millions of people, and this article was
the instrument adopted to give effect to their desire. In my opinion,
the new régime established in pursuance of this “‘principle’’ has
more than a purely contractual basis, and the territories subjected
to it are impressed with a special legal status, designed to last

1L. N. Off. Jo. Oct. 1920, Spec. Sup. No. 3.
39
SEPARATE OPINION BY SIR ARNOLD MCNAIR 155

until modified in the manner indicated by Article 22. The disso-
lution of the League has produced certain difficulties, but, as I
shall explain, they are mechanical difficulties, and the policy
and principles of the new institution have survived the impact
of the events of I939.to 1946, and have indeed been reincarnated
by the Charter under the name of the “International Trusteeship
System’’, with a new lease of life

3. The terms of the Mandate for South-West Africa and their
legal nature

What obligations and cther legal effects were produced by
the Mandate for South-West Africa ? From the first paragraph
of Article 22 of the Covenant it appears that German sovereignty
had already disappeared before the Mandate was granted on
December 17, 1920. Nothing more is said about sovereignty.
The penultimate paragraph tells us that the Council of the League
will define ‘the degree of authority, control or administration ©
to be exercised by the Mandatory’: this is not the language
of sovereignty and indicates some new relationship between a
State and the territory for which it is to become responsible—
a title more limited in character than the normal title of the
sovereign State, a title which is possessory rather than proprietary.

The Mandate in this case is a document dated December 17,
1920, whereby, after a preamble containing important recitals,
the Council of the League : “Confirming the said Mandate, defines
its terms as follows” in seven articles. Article 1 says that : “The
territory over which a mandate is conferred upon His Britannic
Majesty for and on behalf of the Government of the Union of
South Africa .... comprises the territory which formerly con-
stituted the German Protectorate of South-West Africa.” Article 2
provides that : “The Mandatory shall have full power of adminis-
tration and legislation over the Territory subject to the present
Mandate as an integral portion of the Union of South Africa,
and may apply the laws of the Union of South Africa to the
territory, subject to such local modifications as circumstances
may require. The Mandatory shall promote to the utmost the
material and moral well-being and the social progress of the
inhabitants subject to the present Mandate.” This language
does not make the Territory a part of the territory of the Union
of South Africa, and negatives any such inference. Article 3 relates
to the slave trade, forced labour, the traffic in arms and ammu-
nition, and the supply of intoxicating spirits and beverages to
the natives. Article 4 prohibits the military training of the natives
“otherwise than for purposes of internal police and the local

3I
SEPARATE OPINION BY SIR ARNOLD MCNAIR 150

defence of the territory”, the establishment of military or naval
bases and the erection of fortifications. Article 5 provides for
“freedom of conscience and the free exercise of all forms of
worship” and for the admission, travel and residence of missionaries
who are nationals of any State Member of the League of Nations.
Article 6 provides that:

“The mandatory shall make to the Council of the League of
Nations an annual report to the satisfaction of the Council, contain-
ing full information with regard to the Territory and indicating
the measures taken to carry out the obligations assumed under
Artcles 2, 3, 4 and 5.”

Article 7 provides that :

“The consent of the Council of the League of Nations is required
for any modification of the terms of the present Mandate.

The Mandatory agrees that, if any dispute whatever should
arise between the Mandatory and another Member of the League of
Nations relating to the interpretation or the application of the
provisions of the Mandate, such dispute, if it cannot be settled by
negotiation, shall be submitted to the Permanent Court of Inter-
national Justice provided for by Article 14 of the Covenant of the
League of Nations...”

These obligations possess two distinct tharacters. The provisions
of the Mandate are in part contractual and in part “‘dispositive’’
(upon which term see Westlake, International Law (2nd edition),
li, pp. 60, 294). In English terminology, it is both a “contract” and
a ‘conveyance’, that is to say, a document which transfers
or creates rights connected with property or possession. In
addition to the personal rights and obligations referred to
above, it also created certain “real” rights and obligations. Coupled
with the effect of the assent of the Principal Allied and Associated
Powers, in whose favour Germany renounced her rights and titles
over South-West Africa and who are expressly described in the
preamble of the Mandate as the proposers of the Mandate, the
Mandate transferred to the Mandatory, or created and recognized
in the hands of the Mandatory, certain rights of possession and
government (administrative and legislative) which are valid 7
vem—erga omnes, that is, against the whole world, or at any rate
against every State which was a Member of the League or in any
other way recognized the Mandate ; moreover, there are certain
obligations binding every State that is responsible for the control
of territory and available to other States.

In short, the Mandate created a status for South-West Africa.
This fact is important in assessing the effect of the dissolution of
the League. This status—-valid 7x rem—supplics the element of

32
SEPARATE OPINION BY SIR ARNOLD MCNAIR 157

permanence which would enable the legal condition of the Territory
to survive the disappearance of the League, even if there were no
surviving personal obligations betweeh the Union and other former
Members of the League. “Real” rights created by an international
agreement have a greater degree of permanence than personal
rights, because these rights acquire an objective existence which
is more résistant than are personal rights to the dislocating effects
of international events. The importance of this point is that it
makes it unnecessary to determine the respective roles of the
Principal Allied and Associated Powers and the Council of the
League in the creation of the Mandate or to consider whether those
Powers became functi officio after the allocation and confirmation
of the Mandate, as was submitted by counsel for the Union Govern-
ment, or not. As Chief Justice Marshall said in Chirac v. Chirac
(1817), 2 Wheaton 259, 277 (cited in Moore, Digest of International
Law, Section 780), speaking of a treaty which had expired :

“A right once vested does not require, for its preservation, the
continued existence of the power by which it was acquired. If a
treaty, or any other law, has performed its office by giving a right,
the expiration of the treaty or law can not extinguish that right.”

*
* *

I now turn to consider the effect of the dissolution of the League.

The dissolution of the League on April 19, 1946, did not auto-
matically terminate the Mandates. Each Mandate has to be consid-
ered separately to ascertain the date and the mode of its termina-
tion. Take the case of Palestine. It is instructive to note that on
November 29, 1947, the General Assembly of the United Nations
adopted a resolution approving a plan of partition of Palestine,
which was firmly based on the view that the Palestine Mandate
still continued, as is evident from Articles I and 2 of Part A and
Article 12 of Part B of the Plan. Again, in the Peace Treaty with
Italy of February ro, 1947, it was considered necessary (Article 40)
that Italy should renounce all her rights under the Mandates
System and in respect of any mandated territory.

The Mandate for South-West Africa was never formally termin-
ated, and I can find no events which can be said to have brought
about its termination by implication. Paragraph 3 of the Resolution
of the Assembly of the League regarding the Mandates, dated
April 18, 1946, does not say that the Mandates come to an end
but that, “‘on the-termination of the League’s éxistence, its func-
tions with respect to the Mandated Territories will come to an end’.

33
SEPARATE OPINION BY SIR ARNOLD MCNAIR 158

Which then of the obligations and other legal effects resulting
from the Mandate remain to-day ? The Mandatory owed to the
League and to its Members a general obligation to carry out the
terms of the Mandate and also certain specific obligations, such as
the obligation of Article 6 to make an annual report to the Council
of the League. The obligations owed to the League itself have come
to ari end. The obligations owed to former Members of the League,
at any rate, those who were Members at the date of its dissolution,
subsist, except in so far as their performance involves the actual
co-operation of the League, which is now impossible. (1 shall deal
with Article 6 and the first paragraph of Article 7 later.) Moreover,
the international status created for South-West Africa, namely
that of a territory governed by a State in pursuance of a limited
title as defined in a Mandate, subsists.

Although there is no longer any League to supervise the exercise
of the Mandate, it would be an error to think that there is no
control over the Mandatory. Every State which was a Member of
the League at the time of its dissolution still has a legal interest in
the proper exercise of the Mandate. The Mandate provides two
kinds of machinery for its supervision—judicial, by means of the
right of any Member of the League under Article 7 to bring the
Mandatory compulsorily before the Permanent Court, and admin-
istrative, by means of annual reports and their examination by the
Permanent Mandates Commission of the League.

The judicial supervision has been expressly preserved by means
of Article 37 of the Statute of the International Court of Justice
adopted in 1945:

“Whenever a treaty or convention in force provides for reference
of a matter to a tribunal to have been instituted by the League
of Nations, or to the Permanent Court of International Justice,
the matter shall, as between the parties to the present Statute,
be referred to the International Court of Justice.”

This article effected a succession by the International Court to
the compulsory jurisdiction conferred upon the Permanent Court
by Article 7 of the Mandate ; for there can be no doubt that the
Mandate, which embodies international obligations, belongs to
the category of treaty or convention; in the Judgme t of the
Permanent Court in the Mavrommatis Palestine Concessions
( Jurisdiction) case, Series A, No. 2, p. 35, the Palestine Mandate
was referred to as an “international agreement” ; and I have
endeavoured to show that the agreement between the Mandatory
and other Members of the League embodied in the Mandate is
still ‘in force”. The expression “Member of the League of Nations”

34
SEPARATE OPINION BY SIR ARNOLD MCNAIR 159

is descriptive, in my opinion, not conditional, and does not mean
“‘so long as the League exists and they are Members of it” ; their
interest in the performance of the obligations of the Mandate did
not .accrue to them merely from membership of the League, as
an examination of the content of the Mandate makes clear. More-
over, the Statute of the International Court empowers it to call
from the parties for “any document” or “any explanations”
(Article 49) ; and to entrust any “individual, body, bureau, com-
mission or other organization that it may select, with the task of
carrying out an enquiry....”’ (Article 50). Article 94 of the Charter
empowers the Security Council of the United Nations to “make
recommendations or decide upon measures to be taken to give
effect to the judgment” of the Court, in the event of a party to
a case failing to carry out a judgment of thé Court. In addition,
the General Assembly or the Security Council of the United Nations
may request the Court to give an advisory opinion on any legal
question (Article 96 of the Charter).

On the other hand, the administrative superviston by the Council
of the League, as advised by the Permanent Mandates Commission,
has lapsed, including the obligation imposed by Article 22 of the
Covenant and Article 6 of the Mandate to make, in the words of
the Mandate, “‘to the Council of the League of Nations an annual
report to the satisfaction of the Council....”’. This supervision has
lapsed because the League and its Council and Permanent Mandates
Commission—the organs which were désignated (i) to receive the
reports, (ii) to be satisfied with them and. (iii) to examine and
advise upon them—no longer exist, so that it has become impossible
to perform this obligation. (When a particular Mandate was
under discussion by the Council, the Mandatory, if not a Member
of the Council, was invited to sit with the Council, with full power
of speaking and voting.)

But it was contended on several grounds in the statcments
submitted by certain governments to the Court, that the Union
of South Africa is nevertheless under an obligation to accept the
administrative supervision of the Mandate by the United Nations,
and in particular to send annual reports to that Organization.

The first contention was that there had been an automatic
succession by the United Nations to the rights and functions of
the Council of the League in this respect ; but this is pure inference,
as the Charter contains no provision for a succession such as
Article 37 of the Statute of the International Court operates in
the case of the compulsory jurisdiction of the Permanent Court in
tegard to the Mandates. The succession of the United Nations to
the administrative functions of the League of Nations in regard
to the Mandates could have been expressly preserved and vested
in the United Nations in a similar manner, but this was not done.
At the San Francisco Conference in May, 1945, when the Charter

35
SEPARATE OPINION BY SIR ARNOLD MCNAIR 160

was being drafted, the Union Government circulated to the
delegations present a statement intimäting that in due course it
would claim ‘‘that the Mandate should be terminated and that the
Territory should be incorporated as part of the Union of South
Africa” (printed in United Nations General Assembly Official
Records, Ist session, 2nd Part, Fourth Committee, Part I, p. 207).
But either it was hoped that in spite of this intimation the Union
Government would voluntarily elect to convert its Mandate into
a Trusteeship Agreement under Chapters XII and XIII of the
Charter, or the question of preserving the administrative super-
vision of the Mandate was overlooked.

A second contention was based on the expression occurring in
Article 80, paragraph 1, of the Charter that ‘‘nothing in this
Chapter [XII] shall be construed in or of itself to alter in any
manner the rights whatsoever of any States or peoples or the
terms of existing international instruments to which Members of
the United Nations may respectively be parties’. But the cause
of the lapse of the supervision of the League and of Article 6 of the
Mandate is not anything contained in Chapter XII of the Charter
but is the dissolution of the League, so that it is difficult to see the
relevance of this article.

A third contention was based on statements made on behalf of
the Union Government in letters and in the speeches of its delegates
attending meetings of the organs of the United Nations and
generally upon the conduct of that Government since the disso-
lution of the League. An example of these passages—one which
has received a considerable degree of prominence—occurs in the
following extract from a speech by Mr. Leif Egeland, delegate
of the Union Government, at a meeting of the Assembly of the
League on April 9, 1946:

‘.... it is the intention of the Union Government, at the forth-
coming session of the United Nations General Assembly in New York,
to formulate its case for according South-West Africa a status under
which it would be internationally recognized as an integral part
of the Union. As the Assembly will know, it is already administered
under the terms of the Mandate as an integral part of the Union.
In the meantime, the Union will continue to administer the Terri-
tory scrupulously, in accordance with the obligations of the Mandate,
for the advancement and promotion of the interests of the inhabitants,
as she has done during the past six years when meetings of the
Mandates Commission could not be held.

The disappearance of those organs of the League concerned with
the supervision of Mandates, primarily the Mandates Commission
and the League Council, will necessarily preclude complete com-

36
SEPARATE OPINION BY SIR ARNOLD MCNAIR 161

pliance with the letter of the Mandate. The Union Government
will nevertheless regard the dissolutidn of the League as in no way
diminishing its obligations under the Mandate, which it will con-
tinue to discharge with the full and proper appreciation of its
responsibilities until such time as other arrangements are agreed
upon concerning the future status of the territory.’’

There are also many statements to the effect that the Union
Government will continue to administer the Territory “in the
spirit of the Mandate’. These statements are in the aggregate
contradictory and inconsistent ; and I do not find in them adequate
evidence that the Union Government has either assented to an
implied. succession by the United Nations to the administrative :
supervision exercised by the League up to the outbreak of the war
in 1939, or has entered into a new obligation towards the United
Nations to revive the pre-war system of supervision.

A fourth contention is based on a Resolution on the Mandates
adopted by the Assembly of the League on April 18, 1946, by
virtue of which, the Assembly

“3. Recognizes that, on the termination of the League’s existence,
its functions with respect to the Mandated Territories will come
to an end, but notes that Chapters XI, XII and XIII of the Charter
of the United Nations embody principles corresponding to those
declared in Article 22 of the Covenant of the League ;

_4. Takes note of the expressed intentions of the Members
of the League now administering Territories under Mandate to
continue to administer them for the well-being and development
of the peoples concerned in accordance with the obligations con-
tained in the respective Mandates. until other arrangements have
been agreed between the United Nations and the respective Man-
datory Powers.”

By this Resolution the Assembly recognized that the functions
of the League had come to an end ; but it did not purport to trans-
fer them, with the consent of all States interested therein, to the
United Nations. I do not see how this Resolution can be construed
as having created a legal obligation by the Union to make annual
reports to the United Nations and to transfer to that Organization
the pre-war supervision of its Mandate by the League. At the most
it could impose an obligation to perform those obligations of the
Mandate—and there are many—which did not involve the activity
of the League.

In these circumstances, I cannot find any legal ground on which
the Court would be justified in replacing the Council of the League
by the United Nations for the purposes of exercising the admin-
istrative supervision of the Mandate and the receipt and examin-

37
SEPARATE OPINION BY SIR ARNOLD MCNAIR 162

ation of reports. It would amount to imposing a new obligation
upon the Union Government and would be a piece of judicial
legislation. In saying this, I do not overlook the competence of the
General Assembly of the United Nations, under Article ro of the
Charter, to discuss the Mandate for South-West Africa and to
make recommendations concerning it, but that competence depends
not upon any theory of implied succession but upon the provisions
of the Charter.

For these reasons I am of the opinion that the continuing inter-
national obligations of the Union of South Africa under the Mandate
for South-West Africa do not include the obligation to accept the
administrative supervision of the United Nations and to render
annual reports to that Organization.

*
* *

Question (b)
I concur in the Opinion of the majority of the Court with respect

to this question.

+
* *

Question (c)

There remains to be considered the effect of the dissolution of
the League upon the first paragraph of Article 7 of the Mandate,
whereby ‘the consent of the Council of. the League of Nations is
required for any modification of the terms of the present Mandate”’
—-a provision which appears in all the Mandates. The effect of this
paragraph is that thereby the Members of the League, as the
States interested in the Mandate, empowered the Council of the
League on their behalf to consent to any modification of the
Mandate which the Council might consider to be appropriate.

The party who was expected to bring about any modifications
which the passage of years might show to be necessary was the
Mandatory but, as I have endeavoured to show in answering
Question (a), the Mandatory’s title is limited and it has no power,
acting alone, to modify the international status of the Territory,
either by incorporating it into its own territory or otherwise.

What then is the effect of the disappearance of the League and
the ensuing impossibility of obtaining the consent of its Council ?
In my opinion, the effect is that the first paragraph of Article 7
of the Mandate has now lapsed. But this event in no way alters
the quality or amount of the Mandatory’s title or enlarges its power
to modify the terms of the Mandate, because the international
obligations affecting the Territory (except those which, as I have
stated, have already lapsed) and the international status of the
Territory continue to exist. Moreover, the Charter provides one

38
SEPARATE OPINION BY SIR ARNOLD MCNAIR 163

method by which the international status of the Territory can
lawfully be modified by the Mandatory, namely, by negotiating
with the United Nations and placing it under a trusteeship agree-
ment, as described in Chapters XII and XIII of the Charter.

On the last day of the existence of the League, April 18, 1946,
the Assembly adopted a Resolution on the subject of Mandates of
which paragraphs 3 and 4 have been quoted above on page 112.

My reply to Question (c) is that the effect of this Resolution is
that the League and those States which were Members of it at
the date of its dissolution consented to any arrangements for
the modification of the terms of the Mandate that might be
agreed between the United Nations and the Union Government,
and that competence to determine and modify the international
status of the Territory rests with the Union of South Africa
acting with the consent of the United Nations.

(Signed) ARNOLD D. McNarr.

39
